 1   MCGREGOR W. SCOTT
     United States Attorney
 2   JUSTIN J. GILIO
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00181-LJO-SKO
12
                          Plaintiff,                STIPULATION TO CONTINUE STATUS
13                                                  CONFERENCE; ORDER
     vs.
14                                                  JUDGE: Hon. Sheila K. Oberto
     JESSE MOSES ESCANO,
15
                         Defendant.
16
17          This case is set for status conference on March 30, 2020. On March 17, 2020, this Court
18   issued General Order 611, which suspends all jury trials in the Eastern District of California
19   scheduled to commence before May 1, 2020. This General Order was entered to address public
20   health concerns related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme
22   Court has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s]
23   substantive openendedness with procedural strictness,” “demand[ing] on-the-record findings” in
24   a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record
25   findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
26   failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149,
27   1153 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set
28   forth explicit findings on the record “either orally or in writing”).
 1            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both
 2   mandatory and inexcusable—the General Order requires specific supplementation. Ends-of-
 3   justice continuances are excludable only if “the judge granted such continuance on the basis of
 4   his findings that the ends of justice served by taking such action outweigh the best interest of the
 5   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such
 6   period is excludable unless “the court sets forth, in the record of the case, either orally or in
 7   writing, its reason or finding that the ends of justice served by the granting of such continuance
 8   outweigh the best interests of the public and the defendant in a speedy trial.” Id.
 9            The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)
10   (Local Code T4). Although the Speedy Trial Act does not directly address continuances
11   stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to
12   order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week
13   ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644
14   F.2d 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial
15   to proceed. Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y.
16   2001) (citing Furlow to exclude time following the September 11, 2001 terrorist attacks and the
17   resultant public emergency). The coronavirus is posing a similar, albeit more enduring, barrier
18   to the prompt proceedings mandated by the statutory rules.
19            In light of the societal context created by the foregoing, this Court should consider the
20   following case-specific facts in finding excludable delay appropriate in this particular case under
21   the ends-of-justice exception, § 3161(h)(7). If continued, this Court should designate a new date
22   for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting
23   any pretrial continuance must be “specifically limited in time”).
24
                                                  STIPULATION
25
              Plaintiff United States of America, by and through its counsel of record, and defendant,
26
     by and through defendant’s counsel of record, hereby stipulate as follows:
27
              1.         By previous order, this matter was set for status on March 30, 2020.
28

      Stipulation and [Proposed]                         -2-
      Order to Continue Status Conference
 1            2.         By this stipulation, defendant now moves to continue the status conference until
 2   May 18, 2020, and to exclude time between March 30, 2020, and May 18, 2020.
 3            3.         The parties agree and stipulate, and request that the Court find the following:
 4                       a)        The government has represented that the discovery associated with this
 5            case, including investigation reports and hours of digital media, has been produced
 6            directly to counsel.
 7                       b)        Counsel for defendant desires additional time to consult with his client,
 8            review the discovery, investigate, and continue to pursue a resolution of the case.
 9                       c)        Counsel for defendant believes that failure to grant the above-requested
10            continuance would deny him/her the reasonable time necessary for effective preparation,
11            taking into account the exercise of due diligence.
12                       d)        The government does not object to the continuance.
13                       e)        In addition to the public health concerns cited by General Order 611 and
14            presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
15            apt in this case because counsel have been encourages to telework and minimize personal
16            contact to the greatest extent possible. It will be difficult to avoid personal contact should
17            the hearing proceed.
18                       f)        Based on the above-stated findings, the ends of justice served by
19            continuing the case as requested outweigh the interest of the public and the defendant in a
20            trial within the original date prescribed by the Speedy Trial Act.
21                       g)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
22            § 3161, et seq., within which trial must commence, the time period of March 30, 2020 to
23            May 18, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
24
              B(iv) because it results from a continuance granted by the Court at defendant’s request on
25
              the basis of the Court’s finding that the ends of justice served by taking such action
26
              outweigh the best interest of the public and the defendant in a speedy trial.
27
              4.         Nothing in this stipulation and order shall preclude a finding that other provisions
28

      Stipulation and [Proposed]                            -3-
      Order to Continue Status Conference
 1   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
 2   which a trial must commence.
 3            IT IS SO STIPULATED.
 4                                                        Respectfully submitted,
 5                                                        MCGREGOR SCOTT
                                                          United States Attorney
 6
 7   DATED: March 18, 2020                                 /s/ Justin J. Gilio
                                                          JUSTIN J. GILIO
 8                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 9
10
     DATED: March 18, 2020                                /s/ Mike McKneely
11                                                        MIKE MCKNEELY
                                                          Attorney for Defendant Jesse Moses Escano
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed]                    -4-
      Order to Continue Status Conference
 1                                               ORDER
 2            The status conference currently scheduled for March 30, 2020, at 1:00 p.m. is hereby
 3   continued to May 18, 2020, at 1:00 p.m. The time period between March 30, 2020, and May
 4   18, 2020, is excluded under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv),
 5   for the reasons provided in the parties’ stipulation, as the ends of justice served by granting the
 6   continuance outweigh the best interest of the public and the defendant in a speedy trial.
 7
     IT IS SO ORDERED.
 8
 9   Dated:       March 18, 2020                                   /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed]                      -5-
      Order to Continue Status Conference
